  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.1 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

REPUBLIC FRANKLIN INSURANCE
COMPANY, a foreign insurer,
                                                          Case No.:
       Plaintiff,                                         Honorable:

-vs-

FLINN INSURANCE, INC., d/b/a
KORTHASE FLINN INSURANCE AND
FINANCIAL SERVICES AND KORTHASE
FLINN, a Michigan corporation,

     Defendants.
__________________________________________________________________

               REPUBLIC FRANKLIN INSURANCE COMPANY’S
                      COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Republic Franklin Insurance Company (“Republic”), through its

counsel, Provizer & Phillips, P.C., pursuant to 28 U.S.C. § 2201 and Rule 57 of

the Federal Rules of Civil Procedure, for its Complaint for Declaratory Judgment

against Defendants Flinn Insurance, Inc., d/b/a Korthase Flinn Insurance and

Financial Services and Korthase Flinn (“Flinn”), states as follows:

                    INTRODUCTION AND NATURE OF ACTION

       1.     This is an action for declaratory judgment pursuant to 28 U.S.C. §

2201, et seq., and Rule 57 of the Federal Rules of Civil Procedure to determine and

resolve questions of actual controversy and dispute concerning the availability of
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.2 Page 2 of 14




and scope of coverage, if any, for Flinn under one of the errors and omission

insurance policies issued to Flinn bearing Policy No. 4195266 EO with the policy

term of 6/11/17-18 and the renewal of that policy bearing the same policy number

for the term 6/11/18-19.

      2.     This action stems from an underling claim and subsequent lawsuit by

Heartwood Mills, LLC (“Heartwood”) arising out of a fire loss that occurred on

March 6, 2018 at a saw mill building owned by Heartwood which caused damages

to the building and equipment and allegedly caused business income loss to

Heartwood.

      3.     Heartwood had been insured for property damage due to fire and

business income loss under a policy issued by Pennsylvania Lumberman’s Mutual

Insurance Company (“PLM”). Said policy had been placed by Flinn as

Heartwood’s independent insurance agent. The PLM policy provided business

income (“BI”) loss coverage with a policy limit of $577,000.

      4.     Heartwood claimed and alleged that it had requested Flinn to

increase the BI loss limits to $4,478,250 prior to the fire loss and that Flinn had

agreed to do so and represented to Heartwood that it had done so, but that the limit

had not in fact been increased. Heartwood has claimed that it incurred a BI loss

substantially in excess of $3,000,000 and has suffered a financial loss as a result of

the alleged error or omission of Flinn in failing to increase the policy limit.
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.3 Page 3 of 14




       5.     Flinn first notified Republic of the claim by Heartwood to Republic

in August 2019, which was untimely. Heartwood subsequently filed suit against

Flinn on January 20, 2020 and tendered the suit to Republic. Republic reserved its

rights and assigned counsel to represent Flinn on the claim and after Heartwood

filed suit it again reserved its rights and assigned the same counsel to defend Flinn

claimed in the suit subject to its reservation of rights.

       6.     Republic asserts that there is no coverage under its policies as Flinn

breached its duties to Republic and failed to notify Republic as soon as reasonably

possible or as soon as practicable of any “wrongful act” which may result in a

claim, or immediately send copies of demands or notices in connection with the

claim or immediately or as soon as possible notify Republic of a claim and record

specifics of the claim.

                                   THE PARTIES

       7.     Plaintiff Republic is an insurer domiciled in the State of Ohio and

with its principal place of business in the State of New York and conducts

business in this district.

       8.     Defendant Flinn is a Michigan corporation, with its principal place of

business in Charlevoix County, Michigan and conducts business in this district.
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.4 Page 4 of 14




                             JURISDICTION AND VENUE

      9.     Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this

action because the controversy is between citizens of different states and the

amount in controversy, exclusive of costs, interest and attorney fees, exceeds the

minimum jurisdictional amount of $75,000. Jurisdiction is also proper pursuant to

28 U.S.C. § 2201 particularly because this action would settle the controversy

between Republic and Flinn regarding the existence of insurance coverage for

Flinn if any, under one or more of the Republic policies.

      10.    Venue is proper in the Western District of Michigan, Southern

Division, pursuant to 28 U.S.C. § 1391(b)(1) because Defendant Flinn conducts

business in and is domiciled in Charlevoix, Michigan and Republic conducts

business in this District.

                             GENERAL ALLEGATIONS

      11.    Upon information and belief, Heartwood owned property, buildings

and facilities at 4740 Skop Road, Boyne Falls, Charlevoix County, Michigan,

including a saw mill building and related equipment, and was engaged in the

business of operating a saw mill and manufacturing wood products for sale.

      12.    Defendant Flinn, in 2017-2019, was an independent insurance

agency, placing and servicing insurance coverage for its customers, including

Heartwood, beginning in about May, 2017.
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.5 Page 5 of 14




         13.   At all relevant times, Darlin LaFave and Amanda Truman were

employees of Flinn acting in the course and scope of their employment for Flinn.

Truman and Flinn were assigned, at relevant times and in part, management

responsibility related to Flinn’s errors and omissions insurance coverage with

Republic and also handled the Heartwood account.

         14.   At all relevant times, Randall Flinn was the President and CEO of

Flinn.

         15.   On or about May 2017, Flinn, by Lafave, took over as Heartwood’s

insurance agency for property and other coverage, including the then existing

PLM policy insuring Heartwood for BI loss with a $577,000 BI limit. Flinn had

the policy re-issued with the same BI limit. Flinn then allegedly had it renewed

with the same BI limit. That PLM policy with the $577,000 BI limit was allegedly

in effect on the date of the fire.

         16.   Heartwood asserts that in a meeting in July 2017, attended by LaFave

and others on behalf of Flinn, Heartwood requested and Flinn agreed to increase

the BI limits to $4,478,250 as Heartwood was allegedly building a new saw mill

with greater capacity.

         17.   Heartwood asserts that LaFave, on behalf of Flinn, prepared and sent

to Heartwood emails on 7/20/17 and 10/6/17 representing that she was increasing

or had increased the BI limits to $4,478,250 and that she prepared and sent a
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.6 Page 6 of 14




Statement of Values (“SOV”) to Heartwood showing the increased BI limit and

representing that the SOV with the increased BI limit reflected the current values

on Heartwood’s policy with PLM.

      18.    Heartwood asserts that it signed the SOV showing the higher BI limit

and delivered it to LaFave during the week of October 9, 2017.

      19.    After the fire and on or about May 10, 2018, Truman met with

Heartwood to discuss the upcoming PLM policy renewal and Heartwood noted the

lower $577,000 BI limit on the existing policy and renewal and questioned it and

told Truman that LaFave was supposed to have increased the BI limit and that

there was a discrepancy, i.e., error, in the BI limit as he believed the limit had been

increased.

      20.    On the same day, May 10, 2018, Truman found in the agency records,

the 7/20/17 and 10/6/17 LaFave emails with the SOV showing the higher limit,

and sent them with an email to Flinn’s President and CEO Randall Flinn, thereby

informing Flinn’s CEO of the alleged discrepancy and alleged error.

      21.    Heartwood’s principal emailed Truman on 6/5/18 and 6/7/18 again

indicating that there is a mistake or error in the BI limit and enclosing the LaFave

7/20/17 and 10/6/17 emails and SOV allegedly showing the increased BI limit.

      22.     Truman asks PLM in several emails whether they have any evidence

of a request to increase the BI limits or whether they received the SOV with
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.7 Page 7 of 14




allegedly higher BI limit, saying “I have an issue with the Business Income on this

Policy” and “I can’t find where this was ever communicated on your end”, and

“we have a major discrepancy on the BI value to what is on the policy versus what

the insured believes is on the policy”.

      23.    No later than 6/22/18, Flinn is told by PLM it had no record of a

request to increase the BI limit.

      24.    Flinn did not notify Republic of Heartwood’s claim or Heartwood’s

allegation of a wrongful act or error.

      25.    Heartwood continues to ask for an explanation for the lack of higher

BI limits, and on 11/11/18, Heartwood says that if the limit can’t retroactively be

increased to apply to the fire loss “then we have a serious problem on our hands.

If that is your position, I frankly don’t know how this occurred but someone at

your agency or at Pennsylvania Lumberman’s Mutual clearly made a mistake...”

      26.    Flinn still did not notify Republic of the Heartwood claim or

allegations that Flinn committed an error or wrongful act.

      27.    On or about August 12, 2019, Flinn received a letter from an attorney

representing Heartwood asserting that Flinn committed an error or wrongful action

in not increasing the BI limit on the PLM policy and by representing to Heartwood

that the limit had been increased. The letter asserted that Heartwood had already

incurred a BI loss in excess of $3,000,000 and the loss was increasing.
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.8 Page 8 of 14




         28.   On 8/13/19, over 1 year and 3 months after Flinn first learned of

Heartwood’s allegation of wrongful conduct or error, and the claimed discrepancy

or error in BI limits, Flinn first notified Republic of Heartwood’s claim or

assertion of a mistake, error or wrongful act.

         29.   Republic promptly issued a reservation of rights letter including with

respect to Flinn’s duties in the event of a wrongful act, claim or suit under the

Republic policies and retained counsel on behalf of Flinn to address Heartwood’s

claim.

         30.   On or about January 10, 2020, Heartwood filed suit in the State of

Michigan in the Circuit Court for the County of Charlevoix, Case No.20-0988-26-

CK, asserting that Flinn committed wrongful acts and errors, was negligent, and

made misrepresentations with respect to the BI limits, and in failing to obtain the

higher BI limits Heartwood alleges it requested. A copy of the Complaint is

attached as Ex. 1.

         31.   Republic issued an amended and supplemental reservation of rights

letter, again reserving rights with respect to Flinn’s duties in the event of

wrongful act, claim, or suit under the Republic policy and had counsel already

retained on behalf of Flinn, defend the suit.

                                   THE POLICIES

         32.   Republic issued a series of claims made errors and omissions policies
  Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.9 Page 9 of 14




to Flinn dating back to 2002, including Policy No. 419522 EO for the policy terms

6/11/17-18 and 6/11/18-19. A copy of those two policies are attached as Ex. 2, 3.

      33.    These policies provided coverage for Flinn in the event it suffered a

“loss”, i.e. damages arising out of a “wrongful act” as defined in the policy, and

where a “ claim” is first made against Flinn during the policy period or any

extended reporting period. The policies also provided a duty to defend “suits”

seeking covered “loss”. If the wrongful acts occurs prior to the policy period then

there is coverage only if the insured had no knowledge that “such wrongful” act

was likely to give rise to a “claim”:

             SECTION II - COVERAGE

                    1.    Insuring Agreement
                          a.    We will pay on behalf of the insured all "loss" to
                                which this insurance applies.
                                We will have the right and duty to defend the
                                insured against any "suit" seeking such "loss" even
                                if the allegations of the "suit" are groundless,
                                false, or fraudulent. However, we will have no
                                duty to defend an insured against any "suit" to
                                which this insurance does not apply. We have the
                                right, but not the duty, to appeal any judgment.
                                We may, at our discretion:
                                (1) Investigate any allegation of a "wrongful
                                        act"; and
                                (2) Settle, according to the Settlement- Consent
                                        of The Insured Condition, any "claim" or
                                        "suit" that may result. But:
                                        (a) The amount we will pay for damages is
                                        limited as described in
                                        SECTION V - LIMITS OF LIABILITY;
Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.10 Page 10 of 14




                                   and
                                   (b)   Our right and duty to defend end
                                         when we have used up the applicable
                                         limit of insurance in the payment of
                                         "loss".

                      No other obligation or liability to pay sums or perform
                      acts or services is covered unless explicitly provided for
                      under 2.
                      Supplementary Payments.

                b.    This insurance applies only to "wrongful
                      acts" which take place:
                      (1) In the "coverage territory";
                      (2) During the "policy period" and "claim" is
                            first made against any insured during
                            the "policy period" or any Extended
                            Reporting Period provided; or
                      (3) Prior to the "policy period", but on or
                            after the Retroactive Date, if any, shown
                            in the Declarations for this policy,
                            provided that prior to the effective date
                            of this policy:
                            (a) The insured did not give notice to
                            any prior insurer of such "wrongful
                            act";
                            (b) The insured had no knowledge that
                                   such "wrongful act" was likely to
                                   give rise to a "claim" hereunder; and
                            (c) The "claim" is first made against
                                   any insured during the "policy
                                   period" or any Extended Reporting
                                   Period provided.
                      c.    A "claim" will be considered first made at the
                            earliest of the following times:
                            (1) When notice of such "claim" is received
                                   and recorded by any insured or by us,
                                   whichever comes first.
                            (2) When we make settlement in
 Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.11 Page 11 of 14




                                       accordance with paragraph 1.a. above.
                                 (3)   On the date during the "policy period"
                                       when the first written notice of any facts
                                       or circumstances which may
                                       subsequently give rise to a "claim"
                                       which would be insured hereunder is
                                       received by us from an insured. Any
                                       "claim" made against an insured arising
                                       out of such facts or circumstances after
                                       the date of receipt of such notice by us
                                       will be considered to have been made
                                       on the date we received the first notice
                                       of facts or circumstances. Only the
                                       policy in force on that date and no other
                                       shall apply to all "claims" from such
                                       facts or circumstances.

      34.    Wrongful act is defined as:

                   13. “Wrongful act” means any negligent act, negligent error,
                   negligent omission, or “personal injury” committed by an
                   insured in the lawful performance of their duties for you.

      35.    Claim is defined as:

                   2. “Claim” means written demand or written notice, including
                   service of a subpoena, “suit” or demand for arbitration,,
                   received by one or more insureds which alleges a “wrongful
                   act” or asks for money or services.

      36.    Flinn, as policyholder, was required to comply with certain duties in

the event of a wrongful act, claim, or suit:

                   SECTION VI - CONDITIONS
                   1.  Duties In The Event Of Wrongful Act, Claim
                       Or Suit
                       a.    You must see to it that we are notified in
                             writing as soon as practicable of any
 Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.12 Page 12 of 14




                               "wrongful act" which may result in a "claim".
                               To the extent possible, notice should
                               include:
                               (1) How, when and where the "wrongful
                                      act" took place;
                               (2) The names and addresses of persons
                                      involved in the "wrongful act" and
                                      witnesses; and
                               (3) The nature of the harm resulting from the
                                      "wrongful act".
                         b.    If a "claim" is received by an insured, you
                               must:
                               (1) Immediately record the specifics of the
                                      "claim" and the date received; and
                               (2) Notify us as soon as practicable.
                                      You must see to it that we receive written
                                      notice of the "claim" as soon as practicable.
                         c.    You and any other involved insured must:
                               (1) Immediately send us copies of any
                                      demands, notices, summonses, subpoenas or
                                      legal papers received in connection with the
                                      "claim" or "suit";
                               (2) Authorize us to obtain records and other
                                      information;
                               (3) Cooperate with us in the investigation,
                                      settlement, or defense of:
                                      (a) Any "claim" or "suit"; or
                                      (b) Facts or circumstances which may
                                             subsequently give rise to a "claim"...

      37.   A Michigan Amendatory Endorsement modified the duties of Flinn in

Conditions/Section VI:

                  A.     With respect to the Duties in The Event Or “Wrongful
                         Act,” “Claim” or “Suit” Condition (Section VI):
                         1.    Notice given by or on behalf of the Insured to our
                               authorized agent, with particulars sufficient to
                               identify the insured, shall be considered notice to
 Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.13 Page 13 of 14




                                    us.
                             2.     The reference to paragraph d. is amended to read
                                    paragraph e.
                             3.     The following is added:
                                    d.    Failure to give notice required by this
                                          Condition within the time period specified
                                          shall not invalidate any claim made by you
                                          if it shall be shown not to have been
                                          reasonably possible to give notice within the
                                          prescribed time period and that notice was
                                          given as soon as was reasonably possible.

                                        COUNT I

   DECLARATORY JUDGMENT UNDER THE REPUBLIC POLICIES

      38.    Republic incorporates by reference all of the allegations in paragraphs

1-37 above as if restated herein.

      39.    Republic asserts that there is no coverage under its policies issued to

Flinn as Flinn failed to comply with its duties in the event of wrongful act, claim

or suit in failing to timely notify Republic of an allegations of wrongful act, a

wrongful act, or claim and in failing to timely forward demands and notices

related to the allegations of wrongful act, wrongful act, or claim.

      40.    There is an actual case and controversy and Republic seeks a

declaration from this Court that no coverage exists, including no duty to defend,

for the Heartwood claim and suit as a result of Flinn’s failure to comply with its

duties under the policies.

      41.    Republic asserts that under Michigan law and with respect to these
 Case 1:20-cv-00328-PLM-SJB ECF No. 1 filed 04/17/20 PageID.14 Page 14 of 14




claims made policies, that Republic has no obligation to prove or establish any

prejudice, but if such obligation exists, Flinn’s failure to comply with its duties

under the policies did prejudice Republic with respect to its ability to contest

coverage and with respect to its ability to respond to the Heartwood claim and suit.

       42.    Republic asserts that coverage may be limited or excluded by or to

the extent other policy terms, exclusions, definitions and conditions apply and

Republic reserves its rights to limit or exclude coverage under such other policy

terms, exclusions, definitions and conditions.

                              RELIEF REQUESTED

       43.    Republic requests that this Court declare that Flinn violated its duties

under the policies and that no coverage exists, including no duty to defend, for

Flinn with respect to the Heartwood claim and suit.

       Republic further requests it be awarded costs and attorney fees so

wrongfully incurred and such other relief as may be just and equitable under the

circumstances.

                                        PROVIZER & PHILLIPS, P.C.


                                        BY:    /s/ Randall E. Phillips
                                               RANDALL E. PHILLIPS (26053)
                                               Attorney for Plaintiff
                                               30200 Telegraph Road, Suite 200
                                               Bingham Farms, MI 48025
                                               (248) 642-0444
                                               Rphilips@p-ppc.com
Dated: April 16, 2020
